Citation Nr: 1242596	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent prior to August 16, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent effective August 16, 2011, for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  In its review, the Board found that additional evidence was received after the substantive appeal was filed in September 2010.  The RO issued a rating decision in October 2011 and a supplemental statement of the case in November 2011, which granted an increased rating to 30 percent disabling for PTSD effective August 16, 2011.  As the increase does not represent the maximum rating available, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an August 2012 statement, the Veteran indicated that he sought to withdraw his claim and instead have his appeal considered by a Decision Review Officer (DRO) at the RO.  Given that he seeks to continue his appeal, and in light of the RO's October 2012 letter informing the Veteran that his PTSD claim remains on appeal, the Board finds that this issues on appeal are as stated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  In the instant case, in an April 2012 written statement, the Veteran requested that his treatment records from October 2011 to the present be obtained from the VA Medical Center (VAMC) in Durham, North Carolina.  In addition, in an August 2012 written statement, the Veteran specifically requested VA to obtain his January 2012 to April 2012 treatment records from his therapist at the VAMC in Durham, North Carolina, as well as treatment records from the Veteran Center in Raleigh, North Carolina.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available via Virtual VA, they must be either physically or electronically obtained.  

In addition, as the Veteran suggests in an August 2012 statement that his PTSD has worsened, the Board finds that following receipt of the additional VA records, he should be afforded another VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically obtain any outstanding VA treatment records, dated since October 2011 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then afford the Veteran a VA psychiatric examination to determine the extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case and the Veteran should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

